--------------------------------------------------------------------------------

Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS AGREEMENT, is made effective the 1st day of December, 2010 between REVETT
SILVER COMPANY, a Montana Corporation with its principal office in Spokane
Valley, Washington, herein referred to as the "Corporation", and Monique Hayes
of Coeur D'Alene, Idaho, herein referred to as the "Employee."

In consideration of the mutual covenants and benefits as herein set forth, the
parties hereto agree as follows:

SECTION ONE
EMPLOYMENT


The Corporation hereby employs the Employee as Corporate Secretary and the
Employee hereby accepts such employment and agrees to devote all of her efforts
for the benefit of the Corporation and to faithfully, industriously, and to the
best of her ability, experience and talents, perform all of her required and
assigned duties. Employee shall perform her duties subject to the general
supervision and pursuant to the orders, advice and direction of the President
and Chief Executive Officer.

SECTION TWO
TERM OF EMPLOYMENT


The term of employment under the Agreement shall be for a period of three years
commencing December 1, 2010, and ending midnight November 30, 2013, but shall
continue from year-to-year thereafter unless terminated as hereinafter provided
or the employee reaches the age of sixty-five years old.

SECTION THREE
COMPENSATION


The Corporation shall pay Employee, and the Employee shall accept from the
Corporation, compensation at the minimum combined rate of U.S. $82,500 per year
prorated and payable monthly or on such other basis as the parties may hereafter
agree. Such minimum compensation may be adjusted for merit or other raises as
from time to time may be determined by the Committee of the Board thereof having
such authority. Employee shall be entitled to vacation periods in line with the
policies of the Corporation applicable to exempt employees, provided, however,
that the Employee shall be entitled to a minimum paid vacation of four (4) weeks
in any calendar year. If the Employee fails to use all vacation days in any
calendar year, Employee shall be permitted to carry over those vacation days
into the next two calendar years.

SECTION FOUR
OTHER BENEFITS


In addition to the compensation as provided in the previous Section Three
hereof, the Corporation shall at its expense provide for Employee the following
additional benefits:

1.           Participation in all of the Corporation's benefits, now or
hereafter in effect, including medical, dental, vision, 401K plan, retirement
plan, disability plan, bonuses, Equity Incentive Plan and any and all other
plans that may be made available to employees.

2.           Payment of dues in professional associations as may be required to
maintain her membership in those associations and the privilege of attending
appropriate seminars, conferences and education programs as may be necessary.

1

--------------------------------------------------------------------------------

3.           Reimbursement for all expenses incurred in connection with the
performance of services to the Corporation, including entertainment and travel
and other expenses incident to the duties undertaken hereunder; provided,
however, that such expenses shall be reasonable and necessary and that Employee
shall submit bills and vouchers supporting all requests for reimbursements in
accordance with the Corporation's policies.

SECTION FIVE
TERMINATION


The Agreement will terminate or may be terminated by any one of the following
reasons:

1.           Voluntarily and without cause, subject to Sections Two and Six,
upon at least one (1) months prior written notice of termination by Corporation
to the Employee or by the Employee to the Corporation; or

2.           By the Corporation for cause as hereinafter defined in Section Ten;
or

3.           Upon the Death or Disability of Employee.

4.           Upon a Change of Control.

5.           Upon Retirement.

SECTION SIX
SEVERANCE COMPENSATION


1.           Termination by Employee or by Corporation With Cause

If Employee voluntarily terminates her employment under the Agreement pursuant
to Section Five (1) or if the employment of the Employee is terminated by the
Corporation for cause, then all compensation and benefits as heretofore provided
in Sections Three and Four shall terminate immediately upon the effective date
of termination and no special severance compensation will be paid.

2.           Termination by Corporation Without Cause

If the Corporation terminates the Agreement for any reason except for cause as
defined in Section Ten then upon the termination of the Employee's employment
under the Agreement, the Corporation shall pay an amount equal to eighteen (18)
months salary. The amount shall be paid in one lump sum on the date the
Employee's services terminate. All employee benefits provided to the Employee
shall be continued as if the Employee was still an employee of the Corporation,
for a period of one (1) year from the date of termination or replacement of
equal or better benefits from a new employer. In the event Employee has existing
stock options, they will be honored in accordance with the terms of said
options.

3.           Termination bv Death or Disability

If Employee dies before her employment hereunder or is otherwise terminated, the
Corporation shall immediately pay to her beneficiary (to be named in writing by
the Employee on signing of the Agreement and confirmed if changed by him at any
subsequent time, in writing, addressed to the secretary of the Corporation) an
amount of compensation equal to twelve (12) months' salary. If no named
beneficiary survives her, the entire amount due her shall be paid to her estate.
Said compensation shall be in addition to that payable from any insurance
coverage providing for compensation upon Death or Disability. If Employee
becomes disabled, she shall be entitled to receive an amount of compensation
equal to twelve (12) month's salary. "Disability" in the Agreement means a
condition of physical or mental illness causing one to be totally incapable of
performing full-time duties for a period longer than six months.

4.           Termination Following Change of Control

2

--------------------------------------------------------------------------------

(a)           For purposes of the Agreement a Change in Control shall be deemed
to have occurred if (A) any individual partnership, firm, entity, corporation,
association, trust, unincorporated organization or other entity, or any
syndicate or group deemed to be a person under Section 14(d) (2) of the Exchange
Act, is or becomes the "beneficial owner" (as defined in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act), directly or indirectly,
of securities of the Corporation representing 25% or more of the combined voting
power of the Corporation's then outstanding securities entitled to vote in the
election of directors of the Corporation; or (B) as a result of or in connection
with a contested election of directors, the persons who were directors of the
Corporation before such election shall cease to constitute a majority of the
Board.

(b)           Irrespective of any other provisions in the Agreement regarding
termination, if any of the events described above constituting a Change in
Control shall have occurred and upon the subsequent termination of Employee's
employment during the term of the Agreement, unless such termination is because
of Employee's Death, Disability or by the Corporation for cause or by Employee
for other than "Good Reason," Employee shall be entitled to and will receive no
later than the fifth (5th) day following the date of termination a lump sum
severance payment in an amount equal to three (3) year's salary. In addition,
all benefits then applicable to Employee shall be continued for a period of
twelve (12) months.

(c)           Employee shall be entitled to terminate her employment for Good
Reason.

For purposes of the Agreement, "Good Reason" means, without Employee's express
written consent, any of the following:

(i)             the assignment to Employee of any duties inconsistent with
Employee's position, or Employee's removal from such position, or a substantial
alteration in the nature or status of Employee's responsibilities from those in
effect immediately prior to the Change in Control;

(ii)            a reduction by the Corporation in Employee's annual base salary
as in effect on the date hereof or as the same may be increased from time to
time or a failure by the Corporation to increase Employee's salary at a rate
commensurate with that of other key executives of the Corporation;

(iii)           the failure by the Corporation to continue to provide Employee
with benefits at least as favorable to those enjoyed by Employee under any of
the Corporation's life insurance, medical, health and accident, disability,
deferred compensation, pension, if any, or savings plans in which Employee was
participating at the time of the Change in Control, the taking of any action by
the Corporation which would directly or indirectly materially reduce any of such
benefits or deprive Employee of any material fringe benefit enjoyed by Employee
at the time of the Change in Control, or the failure by the Corporation to
provide Employee with the number of paid vacation clays to which Employee is
entitled on the basis of years of service with the Corporation in accordance
with the Corporation's normal vacation policy in effect at the time of the
Change in Control;

(iv) The failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform the Agreement or if the business of the
Corporation for which Employee's services are principally performed is sold at
any time after a Change in Control, the purchaser of such business fails to
agree to provide Employee with the same or a comparable position, duties, salary
and benefits as provided to Employee by the Corporation immediately prior to the
Change in Control;

SECTION SEVEN
NON-TRANSFERABILITY


This is a personal agreement. No Employee's rights, benefits or interests
hereunder may be subject to sale, anticipation, alienation, assignment,
encumbrance, charge, pledge, hypothecation, transfer, or set-off in respect of
any claim, debt or obligation or to execution, attachment, levy or similar
process, or assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any such action shall be null and void and of no effect.

3

--------------------------------------------------------------------------------

SECTION EIGHT
CHOICE OF LAW


lt is the intention of the parties hereto that the Agreement and the performance
hereunder and all suits and special proceedings hereunder he construed in
accordance with and under and pursuant to the laws of the State of Washington,
and that in any action, special proceeding or other proceeding that may be
brought arising out of, in connection with, or by reason of the Agreement, the
laws of the State of Washington, shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction in
which any action or special proceeding may be instituted.

SECTION NINE
BINDING EFFECT


The Agreement shall be binding upon and shall inure to the benefit of the
Corporation and to its successors or assigns and to Employee and her personal
representative, heirs, executors and administrators.

SECTION TEN
DEFINITION OF CAUSE

Cause to terminate the Employee's employment shall mean (a) the willful and
continued failure by the Employee to substantially perform her duties, after
demand for substantial performance as delivered by the Corporation that
specifically identifies the manner in which the Corporation believes the
Employee has not substantially performed her duties, or (b) the willful engaging
by the Employee of misconduct which is materially injurious to the Corporation,
monetarily or otherwise, or (c) the willful violation by the Employee of the
provisions of the Employment Agreement.

Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for cause unless there shall have been delivered to the Employee a
copy of a notice of termination from the Corporation after reaso11able written
notice to the Employee and an opportunity for the Employee, together with
counsel for the Employee, to be heard before the Board of Directors of the
Corporation, accompanied by a resoh1tion duly adopted by the Directors of the
Corporation then in office, who find that in the good faith opinion of such
directors, the Employee was guilty of conduct set forth above and shall set
forth in particular detail the facts and circumstances claimed to provide a
basis for termination of employment under the provisions so indicated.

SECTION ELEVEN
DIRECTORSHIPS


The Employee shall be entitled to accept a position as a director of other
corporations, whether such corporations are engaged in the mining industry or
not provided any such directorship is first approved by the Corporation, such
approval not to be unreasonably withheld.

SECTION TWELVE
CONFIDENTIALITY


Employee agrees that except as required \ for the performance of her duties,
obligations and responsibilities hereunder, he will not at any time during the
term of the Agreement or thereafter divulge to any person, firm or corporation
any Confidential Information received by him during the course of her employment
and all such Confidential Information shall be kept confidential and deemed the
property of the Corporation. For the purpose of the provision, Confidential
Information means information known to the Employee as a consequence of her
employment by the Corporation and not generally known in the industry in which
the Corporation is engaged or otherwise available to third parties from sources
unrelated to or controlled by the Corporation.

4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed the Agreement at Spokane Valley,
Washington, effective on the day and year first above written.

REVETT SILVER COMPANY

John Shanahan
President and Chief Executive Officer


 

EMPLOYEE

Name: Monique Hayes Address: 5779 Harcourt   Coeur d’Alene, ID 83815

5

--------------------------------------------------------------------------------